DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/19/19 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of the cooling holes are formed on the upper surface of the motor housing” in claim 15 must be shown or the features canceled from the claims.  No new matter should be entered. Examiner’s note: Figs. 6 and 8 show that a plurality of cooling holes 175 appear to be formed on an upper surface of the blower motor 160, but not the motor housing 170. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 6 is objected to because of the following informalities:  the limitation “the cooling hole” in line 4 lacks antecedent basis in the claims.  Appropriate correction is required. 
Claim 8 is objected to because of the following informalities:  the limitation “the cooling hole” in line 3 lacks antecedent basis in the claims.  Appropriate correction is required. 
Claim 15 is objected to because of the following informalities:  the following limitations lack antecedent basis in the claims: “the cooling holes” (since only one cooling hole is referenced in claim 13), “the upper surface of the motor housing,” “the rotary shaft,” “the radial direction,” and “the partition wall.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The meaning of claim 15 cannot be ascertained. Lines 2 – 3 of claim 15 recite that the cooling holes are formed on the motor housing. But then in lines 6 – 9, claim 15 says the motor housing extends inwardly from the partition wall of the motor housing “in order to cover upper portions of the cooling holes” such that it appears that the motor housing is covering parts of itself (the cooling holes), which does not make logical sense. Nor is this configuration shown in the drawings. The rejection could be obviated by amending the term “motor housing” in line 3 of claim 15 to “blower motor.” 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 8,182,215 B2) (hereinafter “Ito”) in view of Ailloud et al. (WO 2016/066739 A1 English machine translation) (hereinafter “Ailloud”). Both references are in the applicant’s field of endeavor, a blower unit of a two-layered air conditioner for a vehicle. These two references, when considered together, teach all of the elements recited in claims 1 – 4 of this application.
Regarding claim 1, Ito discloses a blower unit (10) of a two-layered air conditioner for a vehicle (col. 2 lines 52 – 55), which can divide and inhale indoor air and outdoor air (via the outdoor air door 15 and indoor air door 16 in annotated Fig. 4 below, the capitalized annotations denoting claim limitations), comprising: a scroll case (25 and 26) having an upper passageway (126g) and a lower passageway (126f); a first blower wheel (24) disposed in the upper passageway (annotated Fig. 4, below); a second blower wheel (23) disposed in the lower passageway and arranged below the first blower wheel (annotated Fig. 4); a blower motor (22) for rotating the first blower wheel and the second blower wheel (via shaft 22a). Ito does not explicitly disclose a motor housing for covering the blower motor, wherein a hub for guiding air is disposed on the second blower wheel, and wherein the hub of the second blower wheel is partially overlapped with an end portion of the motor housing. 

    PNG
    media_image1.png
    863
    833
    media_image1.png
    Greyscale

Ailloud teaches a motor housing for covering the blower motor (2, annotated Fig. 2 below, the capitalized annotations denoting claim limitations), wherein a hub for guiding air is disposed on the second blower wheel (annotated Fig. 2, see airflow arrows), and wherein the hub of the second blower wheel is partially overlapped with an end portion of the motor housing (the end portion overlaps the inside part of the hub closest to the shaft in Fig. 20. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Ito by adding the motor housing as taught by Ailloud in order to provide a structure that protects the motor and provides a structure to mount the motor in the blower unit. 

    PNG
    media_image2.png
    687
    929
    media_image2.png
    Greyscale

Regarding claim 2, Ito as modified by Ailloud as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 2 of this application further discloses the end portion of the motor housing is formed in a ring shape around the circumference of a rotary shaft of the blower motor to be spaced apart at a predetermined interval in the radial direction and has a partition wall shape extending upwardly. Ito does not explicitly contain this additional limitation.
Ailloud teaches discloses the end portion of the motor housing is formed in a ring shape around the circumference of a rotary shaft of the blower motor (annotated Fig. 2) to be spaced apart at a predetermined interval in the radial direction (annotated Fig. 2) and has a partition wall shape extending upwardly (annotated Fig. 2, above). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Ito by adding the motor housing structure as taught by Ailloud in order to further increase the strength and rigidity of the motor housing to better secure the motor in the blower unit. 
Regarding claim 3, Ito as modified by Ailloud as described above teaches all the elements of claim 2 upon which this claim depends. However, claim 3 of this application further discloses the end portion of the motor housing is arranged to be spaced apart at a predetermined interval along the outer circumference or the inner circumference of the hub of the second blower wheel in the radial direction. Ito does not explicitly contain this additional limitation.
Ailloud teaches the end portion of the motor housing is arranged to be spaced apart at a predetermined interval along the outer circumference or the inner circumference of the hub of the second blower wheel in the radial direction (Fig. 2 shows it is spaced along an inner circumference of the hub in the radial direction). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Ito by adding the motor housing structure as taught by Ailloud in order to yet further increase the strength and rigidity of the motor housing to better secure the motor in the blower unit. 
Regarding claim 4, Ito further discloses the hub (23b) of the second blower wheel (23) is spaced apart at a predetermined interval along the inner circumference of the second blower wheel (annotated Fig. 4, above) and has a cylindrical shape (construed in view of the specification to include the frusto-conical shape of the hub 200 of the present invention) of which the diameter gets smaller in a downward direction (configuration of Ito Fig. 4, above). 
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Ailloud as applied to claims 3 and 1 respectively above, and further in view of Usines Chausson (FR 2,412, 976 A1 English machine translation) (hereinafter “UC”). UC is also in the applicant’s field of endeavor, a blower unit of an air conditioner for a vehicle. These three references, when considered together, teach all of the elements recited in claims 6 and 8 of this application.
Regarding claim 6, Ito as modified by Ailloud as described above teaches all the elements of claim 3 upon which this claim depends. However, claim 6 of this application further discloses wherein if the end portion of the motor housing is arranged inside the hub of the second blower wheel, the motor housing is formed to cover the cooling hole for cooling the blower motor. Ito as modified by Ailloud does not explicitly contain this additional limitation.
UC teaches if the end portion of the motor housing (4) is arranged inside the hub of the second blower wheel (3, see annotated Fig. 1 below, the capitalized annotations denoting claim limitations), the motor housing is formed to cover the cooling hole (8 and 9) for cooling the blower motor (functional limitation that UC can perform due to the configuration of Fig. 1). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Ito by adding the configuration of the motor housing and hub covering the cooling hole as taught by UC in order to further protect the motor from debris falling into the cooling hole. 

    PNG
    media_image3.png
    691
    691
    media_image3.png
    Greyscale

Regarding claim 8, Ito as modified by Ailloud as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 8 of this application further discloses the motor housing is formed to cover the cooling hole for cooling the blower motor. Ito as modified by Ailloud does not explicitly contain this additional limitation.
UC teaches the motor housing (4) is formed to cover the cooling hole (8 and 9) for cooling the blower motor (annotated Fig. 1, above, functional limitation that UC can perform). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Ito by adding the configuration of the motor housing and hub covering the cooling hole as taught by UC in order to further protect the motor from debris falling into the cooling hole.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Ailloud as applied to claim 1 above, and further in view of Kamiya et al. (US 2016/0305435 A1) (hereinafter “Kamiya”). Kamiya is also in the applicant’s field of endeavor, a blower unit of an air conditioner for a vehicle. These three references, when considered together, teach all of the elements recited in claim 7 of this application. Ito as modified by Ailloud as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 7 of this application further discloses the hub of the second blower wheel includes a blade. Ito as modified by Ailloud does not explicitly contain this additional limitation.
Kamiya teaches the hub (141) of the second blower wheel (14) includes a blade (147, see annotated Fig. 5 below, the capitalized annotations denoting claim limitations). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Ito by adding the blade structure as taught by Kamiya in order to strengthen the hub to prevent vibration and noise when in use. 

    PNG
    media_image4.png
    613
    682
    media_image4.png
    Greyscale

Claim 9 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Kamiya. These two references, when considered together, teach all of the elements recited in claims 9 – 11 of this application.
Regarding claim 9, Ito discloses a blower unit (10) of a two-layered air conditioner for a vehicle (col. 2 lines 52 – 55), which can divide and inhale indoor air and outdoor air (via the outdoor air door 15 and indoor air door 16 in annotated Fig. 4 above), comprising: a scroll case (25 and 26) having an upper passageway (126g) and a lower passageway (126f); a first blower wheel (24) disposed in the upper passageway; a second blower wheel (23) disposed in the lower passageway and arranged below the first blower wheel (annotated Fig. 4); a hub (23b) disposed on the second blower wheel (23) to guide air (functional limitation that Ito can perform due to the configuration of Fig. 4). Ito does not explicitly disclose a blade disposed on the hub of the second blower wheel.
Kamiya teaches a blade (147) disposed on the hub (141) of the second blower wheel (14, see annotated Fig. 5, above). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Ito by adding the blade structure as taught by Kamiya in order to strengthen the hub to prevent vibration and noise when in use.
Regarding claim 10, Ito as modified by Kamiya as described above teaches all the elements of claim 9 upon which this claim depends. However, claim 10 of this application further discloses the blade extends radially and outwardly in a radial direction from the center of rotation of the hub. Ito does not explicitly contain this additional limitation.
Kamiya further teaches the blade (147) extends radially and outwardly in a radial direction from the center of rotation of the hub (141, see configuration of annotated Fig. 5, above). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Ito by adding the blade structure as taught by Kamiya in order to further strengthen the hub to prevent vibration and noise when in use.
Regarding claim 11, Ito as modified by Kamiya as described above teaches all the elements of claim 9 upon which this claim depends. However, claim 11 of this application further discloses a blower motor for rotating the first blower wheel and the second blower wheel is disposed, and the blade extends radially toward the inner wall surface of the hub from a rotary shaft insertion hole to which a rotary shaft of the blower motor is inserted. Ito does not explicitly contain this additional limitation.
Kamiya further teaches a blower motor (12) for rotating the first blower wheel and the second blower wheel (functional limitation that Kamiya can perform in the configuration of Fig. 1) is disposed, and the blade (147) extends radially toward the inner wall surface of the hub (141) from a rotary shaft insertion hole to which a rotary shaft (121) of the blower motor is inserted (Figs. 1 and 5). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Ito by adding the blade configuration as taught by Kamiya in order to further strengthen the hub to prevent vibration and noise when in use.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of UC. These two references, when considered together, teach all of the elements recited in claim 13 of this application.
Regarding claim 13, Ito discloses a blower unit (10) of a two-layered air conditioner for a vehicle (col. 2 lines 52 – 55), which can divide and inhale indoor air and outdoor air (via the outdoor air door 15 and the indoor air door 16 in annotated Fig. 4, above), comprising: a scroll case (25 and 26) having an upper passageway (126g) and a lower passageway (126f); a first blower wheel (24) disposed in the upper passageway (see annotated Fig. 4, above); a second blower wheel (23) disposed in the lower passageway and arranged below the first blower wheel (annotated Fig. 4); a blower motor (22) for rotating the first blower wheel and the second blower wheel (via shaft 22a). Ito does not explicitly disclose a motor housing for covering the blower motor, wherein the motor housing is formed to cover a cooling hole for cooling the blower motor.
UC teaches a motor housing (4) for covering the blower motor (annotated Fig. 1, above), wherein the motor housing is formed to cover a cooling hole (8 and 9) for cooling the blower motor (annotated Fig. 1, above, functional limitation that UC can perform). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Ito by adding the configuration of the motor housing and hub covering the cooling hole as taught by UC in order to protect the motor from debris falling into the cooling hole.
Claims 14 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of UC as applied to claim 13 above, and further in view of Kamiya. These three references, when considered together, teach all of the elements recited in claims 14 – 16 of this application.
Regarding claim 14, Ito as modified by UC as described above teaches all the elements of claim 13 upon which this claim depends. However, claim 14 of this application further discloses the cooling hole is formed to expose and cool a stator of the blower motor. Ito as modified by UC does not explicitly contain this additional limitation.
Kamiya teaches the cooling hole (122a) is formed to expose and cool a stator (126) of the blower motor (12, paragraph [0036]). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Ito by adding the cooling hole cooling the stator as taught by Kamiya in order to explicitly teach the cooling function of the cooling hole since the presence of and cooling of the stator is not explicit in the UC reference. 
Regarding claim 15, Ito as modified by UC and Kamiya as described above teaches all the elements of claim 14 upon which this claim depends. However, claim 15 of this application further discloses a plurality of the cooling holes are formed on the upper surface of the motor housing to be spaced apart at a predetermined interval in a radial direction around the circumference of the rotary shaft of the blower motor, and wherein the motor housing extends inwardly in the radial direction from the partition wall of the motor housing located outside the cooling holes in the radial direction in order to cover upper portions of the cooling holes. Ito as modified by UC does not explicitly contain this additional limitation.
As far as the claim can be understood given the claim objection and 112b rejection above, Kamiya teaches a plurality of the cooling holes (122a) are formed on the upper surface of the motor housing (122, Fig. 1) to be spaced apart at a predetermined interval in a radial direction around the circumference of the rotary shaft (121) of the blower motor (12, Fig. 1), and wherein the motor housing (122) extends inwardly in the radial direction from the partition wall of the motor housing located outside the cooling holes in the radial direction (the partition wall is construed as the outside wall of the housing 122 in Fig. 1) in order to cover upper portions of the cooling holes (functional limitation). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Ito by adding the structure as taught by Kamiya in order to improve the cooling performance of the holes when the motor and blower unit are in operation. 
Regarding claim 16, Ito as modified by UC as described above teaches all the elements of claim 13 upon which this claim depends. However, claim 16 of this application further discloses a hub for guiding air upwardly is disposed on the second blower wheel, and wherein a blade for blowing air downwardly is disposed on the hub of the second blower wheel. Ito as modified by UC does not explicitly contain this additional limitation.
Kamiya teaches a hub (141) for guiding air upwardly (functional limitation that Kamiya can perform since the hub is angled in Fig. 1) is disposed on the second blower wheel (14, Fig. 1), and wherein a blade (147) for blowing air downwardly (functional limitation) is disposed on the hub of the second blower wheel (annotated Fig. 5, above). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Ito by adding the hub and blade as taught by Kamiya in order to direct airflow to where it is desired and strengthen the hub against vibration during use. 

Allowable Subject Matter
Claims 5 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, The present invention pertains to a blower unit of a two-layered AC for a vehicle that specifically requires a scroll case, a first blower wheel, a second blower wheel, a blower motor, a motor housing, a hub, an end portion of the motor housing is formed with a ring shape around a shaft of the motor, and has a partition wall shape. It is the examiner’s opinion that the art of record considered as a whole, alone, or in combination, neither anticipated nor renders obvious the above blower unit used in combination with wherein if the end portion of the motor housing is arranged outside the hub of the second blower wheel, the motor housing is formed to open a cooling hole for cooling the blower motor.
Regarding claim 12, The present invention pertains to a blower unit of a two-layered AC for a vehicle that specifically requires a scroll case, a first blower wheel, a second blower wheel, a hub disposed on the second blower wheel, and a radial blade on the hub. It is the examiner’s opinion that the art of record considered as a whole, alone, or in combination, neither anticipated nor renders obvious the above blower unit used in combination with the blade is formed to be curved in a streamlined shape to be aligned with a curved direction of wings of the second blower wheel.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ochiai (US 9,186,954 B2) discloses a blower unit of a two-layered AC for a vehicle having a scroll case, two blower wheels, a blower motor, and a blower housing, relevant to claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP DECKER/Examiner, Art Unit 3762    

/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762